DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 14 and 16 are objected to because of the following informalities:
Claim 9, line 1: --wherein-- should be added between “,” and “each”.
Claim 9, line 4: “the” (between “by” and “said”) should be removed.
Claim 14, line 2: --of-- should be added between “four” and “said”.
Claim 16, line 1: --:-- should be added between “comprising” and “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the edges" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said surgical rotational cutting tools" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al., U.S. PG-Pub 2015/0173776.
Regarding claim 1, Burke et al. discloses a surgical rotational cutting tool comprising: a longitudinal axis; a shaft (36) extending along the longitudinal axis and having a proximal end and a distal end; and a head (32) at the distal end of the shaft, the head comprising a pointed distal tip (34); a bone contacting outer surface having a curved portion which curves inwards toward the longitudinal axis as it approaches to tip; and a plurality of flutes (42, 44, 46, 48, 50, 52, 54, 56) positioned circumferentially 

    PNG
    media_image1.png
    407
    527
    media_image1.png
    Greyscale

Regarding claims 8-11, Burke et al. discloses wherein the proximal parts of respective neighboring pairs of flutes are separated from each other by a respective part of the curved portion of the bone contacting surface, wherein each respective part of the curved portion of the bone contacting surface is substantially V-shaped, and wherein each substantially V-shaped part meets a proximal end of the cutting edge that is defined by said respective neighboring pair of flutes; wherein the bone contacting outer has a proximal portion that curved inwards towards the longitudinal axis with increasing distance from the pointed distal tip, to form a neck of the surgical rotational cutting tool; and wherein the proximal part of each flute extends proximally across the proximal portion of the bone contacting surface (examiner annotated Fig. 6 above).
Regarding claims 12-15, Burke et al. discloses wherein at least part of the bone contacting outer surface is substantially spherical (cutting head is spherical); wherein the flutes (42, 44, 46, 48, 50, 52, 54, 56) are equally circumferentially spaced around the head; the tool comprises four flutes; and the tool is a rotatory initiator device (Fig. 3 and examiner annotated Fig. 6 above).

16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque et al., U.S. PG-Pub 2014/0309641.
Bourque et al. discloses a surgical kit comprising: a plurality of surgical rotational cutting tools (reamers), wherein at least one of said surgical rotational cutting tools is of a different size to at least one other of said surgical rotational cutting tools (paragraph [0055]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., U.S. PG-Pub 2015/0173776 in view of Kunz et al., U.S. PG-Pub 2015/0342617.
Burke et al. discloses the invention essentially as claimed except for comprising a plurality of further cutting edges located on the shaft intermediate the head and the proximal end of the shaft.
Kunz et al. discloses a surgical rotational cutting tool having a plurality of cutting edges (edges of flutes 26) located on a shaft (22) intermediate a head (16) and a proximal end (14) of the shaft (Fig. 1) to allow passage of chips and admission of cutting fluid (e.g. for cooling) (paragraph [0023]).
.


Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775